Exhibit 10.6

 

Name:

     [ —] 

Number of Restricted Stock Units:

     [ —] 

Date of Grant:

     [ —] 

DUNKIN’ BRANDS GROUP, INC.

2011 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [—]th day of[—], [—] (the “Grant Date”) between Dunkin’ Brands Group, Inc.,
a Delaware corporation (the “Company”), and [—] (the “Participant”).

1. Restricted Stock Unit Award. The Participant is hereby awarded, pursuant to
the Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive Plan (as amended
from time to time, the “Plan”), and subject to its terms, a Restricted Stock
Unit award (the “Award”) giving the Participant the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, [—] shares of common stock of the Company,
par value $0.001 per share (the “Shares”), subject to adjustment pursuant to
Section 7 of the Plan in respect of transactions occurring after the date
hereof.

2. Vesting. During the Participant’s Employment, the Award, unless earlier
terminated, will fully vest on the earlier of (i) the first anniversary of the
Grant Date and (ii) a Change of Control, with respect to each of clause (i) and
(ii), subject to the Participant remaining in continuous Employment on the
applicable vesting date. If the Grantee’s Employment ceases for any reason,
including death, the Award, to the extent not already vested will be
automatically and immediately forfeited.

3. Delivery of Shares. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
year following such vesting) effect delivery of the Shares with respect to such
vested portion to the Participant (or, in the event of the Participant’s death,
to the Beneficiary). No Shares will be issued pursuant to this Award unless and
until all legal requirements applicable to the issuance or transfer of such
Shares have been complied with to the satisfaction of the Administrator.

4. Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers Shares to the Participant. The
Participant is not entitled to vote any Shares by reason of the granting of this
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the date on which such Shares are delivered to the
Participant hereunder. The Participant shall have the rights of a shareholder
only as to those Shares, if any, that are actually delivered under this Award.



--------------------------------------------------------------------------------

5. Recovery of Compensation.

(a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b) The Award is subject to Section 6(a)(5) of the Plan. The Shares acquired
hereunder are subject to forfeiture, termination and rescission, and the
Participant will be obligated to return to the Company the value received with
respect to the Shares (including any gain realized on a subsequent sale or
disposition of Shares) (i) in accordance with Company policy relating to the
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

6. Certain Tax Matters.

(a) The Participant shall be responsible for satisfying and paying all taxes
arising from or due in connection with the Award or the delivery of Shares under
the Award. The Company shall have no liability or obligation related to the
foregoing.

(b) The Participant expressly acknowledges that because this Award consists of
an unfunded and unsecured promise by the Company to deliver Shares in the
future, subject to the terms hereof, it is not possible to make a so-called
“83(b) election” with respect to the Award.

7. Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.

8. Effect on Employment or Service Rights. Neither the grant of this Award, nor
the delivery of Shares under this Award in accordance with the terms of this
Agreement, shall give the Participant any right to be retained in the service of
the Company or its Affiliates, affect the right of the Company or its Affiliates
to discharge or discipline such Participant at any time, or affect any right of
such Participant to terminate his or her Employment at any time.

9. Amendments. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing.

10. Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

11. Definitions. Initially capitalized terms not otherwise defined herein shall
have the meaning provided in the Plan, and, as used herein, the following terms
shall have the meanings set forth below:

 

- 2 -



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or, if there is no such
designated beneficiary, the executor or administrator of the Participant’s
estate. An effective beneficiary designation will be treated as having been
revoked only upon receipt by the Administrator, prior to the Participant’s
death, of an instrument of revocation in form acceptable to the Administrator.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the Investor Group owns capital stock either (i) representing directly, or
indirectly through one or more entities, less than fifty percent (50%) of the
economic interests in or voting power of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction or
(ii) that does not directly, or indirectly through one or more entities, have
the power to elect a majority of the entire board of directors of the Company or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction; or (b) any stock sale or other transaction or
series of related transactions, whether or not the Company is a party thereto,
after giving effect to which in excess of fifty percent (50%) of the Company’s
voting power is owned directly, or indirectly through one or more entities, by
any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Commission under the Exchange Act), other than the
Investor Group and their respective Affiliated Funds, excluding, in any case
referred to in clause (a) or (b) the underwritten initial public offering
registered on Form S-1 of shares of common stock of the Company (the “Initial
Public Offering”) or any bona fide primary or secondary public offering
following the occurrence of the Initial Public Offering.

The terms “Affiliated Funds”, “Commission” and “Exchange Act” shall have the
meaning set forth in the Amended and Restated Stockholders Agreement by and
among Dunkin’ Brands Group, Inc. and Certain Stockholders of Dunkin’ Brands
Group, Inc., dated as of July 26, 2011 (the “Stockholders Agreement”), a copy of
which has been made available to the Participant.

“Investor Group” shall mean collectively the Bain Investors, the Carlyle
Investors and the THL Investors, each as constituted on the date of the Initial
Public Offering, together with their Permitted Transferees.

The terms “Bain Investors”, “Carlyle Investors”, “THL Investors” and “Permitted
Transferees” shall have the meanings set forth in the Stockholders Agreement.

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

- 3 -



--------------------------------------------------------------------------------

14. General. For purposes of this Award and any determinations to be made by the
Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan. The Participant further acknowledges and agrees that (i) the signature
to this Agreement on behalf of the Company is an electronic signature that will
be treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

Executed as of the      day of [—], [—].

 

Company:   DUNKIN’ BRANDS GROUP, INC.   By:  

 

  Name:     Title:   Participant:      

 

Name:

  Address:

[Signature Page to Restricted Stock Unit Agreement]